Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Rejections
Based on the changes introduced by amendment of (08/16/2022), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claims 1-8 is withdrawn and 35 U.S.C. 112 (pre-AIA ).

Allowable Subject Matter
Claims are 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
Regarding Claim 1, Parsons wt.al., (Us Pub.20170096874), hereinafter Parsons disclose
 performing a field scale analysis on a formation surrounding a wellbore to output boundary conditions comprising:
 a pore pressure of the formation (para [0049]); and 
performing a wellbore scale analysis based on the boundary conditions (para
[0100], where conducting experiments with boundary conditions, and further in para [0106], [0104]) and changes in formation stress caused by creep or subsidence. Ata specified depth, the increment of stress caused by mechanical loading is added to the initial stress in order to determine the total stress in the cement sheath, e.g., expansion or construction of a casing relates to the boundary conditions), 
a wellbore scale model, wellbore conditions, and cement material properties (para [0051], “A model of the wellbore and the cement body can be constructed using some or all of these cementing operation parameters and wellbore conditions“) to output an indication (e.g. see paragraph [0046]) of stress applied over time to a cement sheath within the wellbore (Claim 18, Claim 25);
determining cement material properties of the cement sheath to withstand the stress applied over time outputted by the wellbore scale analysis (para [0050]-[0052]); and
installing the cement sheath, within the wellbore, the cement sheath comprising a cement mixture that includes the cement material properties (para [0009]).

Lecampion et.al., (US Pub. 20150218925), hereinafter Lecampion disclose a three-dimensional movement of the formation (Fig. 2, para [0012]). 
Goodwin et.al., (Us Pub.2017017432) hereinafter Goodwin disclose wellbore proximity distance (para [0052], where the data interrogation tool traverses within a casing in the well and reads MEMS sensors located in a wellbore servicing fluid or composition, for example a sealant (e.g., cement) sheath surrounding the casing, located in the annular space between the casing and the wellbore wall. In embodiments, the interrogator senses the MEMS sensors when in close proximity with the sensors, typically via traversing a removable downhole component along a length of the wellbore comprising the MEMS sensors. In an embodiment, close proximity comprises a radial distance from a point within the casing to a planar point within an annular space between the casing and the wellbore. In embodiments, close proximity comprises a distance of 0.1 m to 1 m. Alternatively, close proximity comprises a distance of 1 m to 5 m. Alternatively, close proximity comprises a distance of from 5 m to 10 m. In embodiments, the transceiver interrogates the sensor with RF energy at 125 kHz and close proximity comprises 0.1 m to 5 m.);(para [0048], where the average distance between sensors in less than 2 inches);
Donderici et.al., (WO2016032677) disclose Para [0067], where the sensors may have dimensions (e.g., diameters or other dimensions) that range from nanoscale, e.g., about 1 to 1000 nm (e.g., NEMS), to a micrometer range, e.g., about 1 to 1000 μ.Math.η (e.g., MEMS), or alternatively any size from about 1 nm to about 1 mm. In embodiments, the MEMS sensors may be present in the wellbore composition in an amount of from about 5 volume percent to about 30 volume percent).

None of the above references fully disclose or render obvious:
“ the field scale analysis is performed on the formation within a 5km radius of the wellbore;
Wherein the wellbore scale analysis is performed on the formation within a wellbore scale radius of the wellbore that is to times a wellbore radius of the wellbore”.

Regarding Claim 9 and 16, Parsons disclose 
performing a field scale analysis on a formation surrounding a wellbore to output boundary conditions comprising:
a pore pressure of the formation (para [0049]);

performing a wellbore scale analysis based on the boundary conditions (para [0100], [0106]), a wellbore scale model, and cement material properties (para [0051], “A model of the wellbore and the cement body can be constructed using some or all of these cementing operation parameters and wellbore conditions“) of stress applied over time to a cement sheath within the wellbore (Claim 18, Claim 25);
calibrating the cement material properties of the cement sheath to withstand the
stress applied over time outputted by the wellbore scale analysis (para [0033]) of the final cement sheath so that it is below the failure criteria and less likely to fail; para [0052]); and
outputting the calibrated cement material properties usable to design a cement mixture for the cement sheath (para [0046], [00427]).

Lecampion disclose a three-dimensional movement of the formation (Fig.2, para [0012]). 
None of the above references fully disclose or render obvious:
“ the field scale analysis is performed on the formation within a 5km radius of the wellbore;
Wherein the wellbore scale analysis is performed on the formation within a wellbore scale radius of the wellbore that is to times a wellbore radius of the wellbore”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862